DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 03/22/2022 which amended claims 1 and 10. Claims 1-18 are currently pending in the application for patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "the first inner retaining wall".  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether the first inner retaining wall is intended to be referring to the at least one inner retaining wall of the balancing ring or if this limitation is making reference to a completely different inner retaining wall. For the purposes of examination, this limitation will be interpreted as referring to the at least one inner retaining wall of the balancing ring. Claims 1-18 are rejected as being indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2010/0245776) in view of Jia et al (US 2006/0237357; hereinafter referred to as Jia).
Regarding Claims 1 and 10, Yamamoto discloses a projection apparatus (Figure 3; Projector 10), comprising an illumination system (Figure 3; Light Source Unit 63), at least one light valve (Figure 3; Display Device 51), and a projection lens (Figure 3; Projection Side Optical System 90), wherein 
the illumination system (Figure 3; Light Source Unit 63) is configured to provide an illumination beam (see Paragraph [0033]) and comprises a rotation-type optical module (Figure 3; Light Emitting Wheel 71), and the rotation-type optical module (Figure 3; Light Emitting Wheel 71) comprises a driving element (Figure 3; Wheel Motor 73), a turntable (Figure 6; Opaque Base Material 132), an optical material (Figure 6; Fluorescent Material Layers 131), wherein 
the driving element (Figure 6; Wheel Motor 73) comprises a body (see Figure 6) and a rotating shaft body (Figure 6; Rotating Shaft 73a) extending from the body (see Figure 6), 
the turntable (Figure 6; Opaque Base Material 132) is sleeved on the rotating shaft body (Figure 6; Rotating Shaft 73a) and comprises a first surface (Figure 6; wherein the first surface is the top surface thereof) and a second surface (see Figure 6; wherein the second surface is the bottom surface thereof) opposite to each other (see Figure 6), 
the optical material (Figure 6; Fluorescent Material Layers 131) is disposed on the first surface of the turntable (see Figure 6; wherein the fluorescent material layers 131 are disposed on the top surface of opaque base material 132), 
the at least one light valve (Figure 3; Display Element 51) is disposed on a transmission path of the illumination beam (see Figure 3) and is configured to convert the illumination beam into an image beam (see Paragraph [0043]), and 
the projection lens (Figure 3; Projection Side Optical System 90) is disposed on a transmission path of the image beam and is configured to project the image beam out of the projection apparatus (see Figure 3 and Paragraph [0033]). 
Yamamoto does not expressly disclose a balancing ring, and a first weight substance; wherein the balancing ring is disposed between the driving element and the turntable and comprises a third surface and a fourth surface opposite to each other, wherein the third surface and the second surface face each other, the first weight substance is disposed on the fourth surface of the balancing ring, and wherein the balancing ring comprises an outer retaining wall and at least one inner retaining wall which protrude from the fourth surface, and the first weight substance abuts between the outer retaining wall and the at least one inner retaining wall, wherein a distance, from an axis of the driving element to one of the outer retaining wall, the first inner retaining wall and the first weight substance, is longer than a radius of the driving element.
Jia discloses a rotation-type optical module (Figure 4), and the rotation-type optical module (Figure 4) comprises a driving element (Figure 4; Motor 100), a turntable (Figure 4; wherein the turntable coincides with the filter segments 21), a balancing ring (Figure 4; Limiting Pieces 51), and a first weight substance (Figure 6; Counterweight Element 70), wherein the driving element (Figure 4; Motor 100) comprises a body (Figure 4; Rotary Hub 120) and a rotating shaft body (Figure 4; Rotary Shaft 110) extending from the body (see Figure 4), the turntable (Figure 4; wherein the turntable coincides with the filter segments 21) is sleeved on the rotating shaft body (Figure 4; Rotary Shaft 110) and comprises a first surface and a second surface opposite to each other (see Figure 4; wherein the first surface is the top surface and the second surface is the bottom surface), wherein
the balancing ring (Figure 4; Limiting Pieces 51) is disposed between the driving element (Figure 4; Motor 100) and the turntable (Figure 4; wherein the turntable coincides with the filter segments 21) and comprises a third surface and a fourth surface opposite to each other (see Figure 4; wherein the third and fourth surfaces are the top and bottom surfaces), wherein the third surface and the second surface face each other (see Figure 4; wherein the third surface of the limiting pieces 51 face the bottom surface of filter segments 21), the first weight substance (Figure 6; Counterweight Element 70) is disposed on the fourth surface of the balancing ring (see Figure 6), and wherein the balancing ring (Figure 6; Limiting Pieces 51) comprises an outer retaining wall (Figure 6; Outer Face 512) and at least one inner retaining wall (Figure 6; Inner Face 511) which protrude from the fourth surface (see Figure 6), and the first weight substance (Figure 6; Counterweight Element 70) abuts between the outer retaining wall (Figure 6; Outer Face 512) and the at least one inner retaining wall (see Figure 6), wherein a distance, from an axis of the driving element (Figure 4; Motor 100) to one of the outer retaining wall (Figure 6; Outer Face 512), the first inner retaining wall (Figure 6; Inner Face 511) and the first weight substance (Figure 6; Counterweight Element 70), is longer than a radius of the driving element (see Figure 5; wherein upon examining figure 5 of Jia it can be seen that the motor 100 comprises at least two radii, one corresponding to the entire structural body of the motor 100 and another corresponding to the rotary shaft of motor 100 wherein the rotary shaft 110 of the motor 100 has a smaller radius than that of the distance between a center axis and the outer face 512, inner face 511 or counterweight element 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection apparatus of Yamamoto to include a balancing ring, and a first weight substance such that the balancing ring is disposed between the driving element and the turntable and comprises a third surface and a fourth surface opposite to each other, wherein the third surface and the second surface face each other, the first weight substance is disposed on the fourth surface of the balancing ring, and wherein the balancing ring comprises an outer retaining wall and at least one inner retaining wall which protrude from the fourth surface, and the first weight substance abuts between the outer retaining wall and the at least one inner retaining wall, wherein a distance, from an axis of the driving element to one of the outer retaining wall, the first inner retaining wall and the first weight substance, is longer than a radius of the driving element, as taught by Jia, because doing so would allow for balancing of the color wheel assembly to be easily performed such that the overall structure of the assembly is not altered and will not be removed due to centrifugal forces generated during rotation of the color wheel assembly (see Jia Paragraph [0038]).
Regarding Claims 5 and 14, Yamamoto as modified by Jia discloses the limitations of claims 1 and 10 as detailed above.
Yamamoto further discloses that the turntable (Figure 6; Opaque Base Material 132) comprises a notch (Figure 7; Cutout 130a), and the rotation-type optical module (Figure 7) further comprises an optical element (Figure 7; Diffusion Plate 140) configured in the notch (see Figure 7), wherein the optical element (Figure 7; Diffusion Plate 140) is transmissive or reflective (see Paragraph [0067]).
Regarding Claims 6 and 15, Yamamoto as modified by Jia discloses the limitations of claims 5 and 14 as detailed above.
Yamamoto as modified by Jia further discloses a connecting member (Jia Figure 4; Adhering Elements 53) connected between the optical element (Yamamoto Figure 7; Diffusion Plate 140) and the balancing ring (see Paragraph [0030] of Jia wherein upon combination the adhering elements 53 taught by Jia would be used to connect the diffusion plate 140 of Yamamoto with the limiting pieces 51 taught by Jia).
Regarding Claims 7 and 16, Yamamoto as modified by Jia discloses the limitations of claims 1 and 10 as detailed above.
Jia further discloses the at least one inner retaining wall (Figure 6; Inner Face 511) comprises a first inner retaining wall (see Figure 6), the rotation-type optical module (Figure 4), further comprises a second weight substance (Figure 7; Adhering Element 53) disposed on the fourth surface of the balancing ring (see Figures 4 and 7), and the second weight substance abuts against the first inner retaining wall and is attached to the fourth surface of the balancing ring (see Figures 4 and 7; Paragraph [0030]).
Regarding Claims 8 and 17, Yamamoto as modified by Jia discloses the limitations of claim 1 and 10 as detailed above.
Yamamoto further discloses the optical material (Figure 6; Fluorescent Material Layers 131) is a wavelength conversion material or a diffusion material (see Paragraph [0034]).
Regarding Claims 9 and 18, Yamamoto as modified by Jia discloses the limitations of claims 1 and 10 as detailed above.
Jia further discloses the balancing ring (Figure 4; Limiting Pieces 51) is sleeved on the body of the driving element (see Figures 4 and 5).

Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2010/0245776) as modified by Jia et al (US 2006/0237357; hereinafter referred to as Jia) as applied to claims 1 and 10, in view of Maeda et al (US 2018/0299756; hereinafter referred to as Maeda).
Regarding Claims 2 and 11, Yamamoto as modified by Jia discloses the limitations of claims 1 and 10 as detailed above.
Yamamoto as modified by Jia does not expressly disclose at least one connecting layer, wherein the at least one connecting layer is connected at at least one of the following positions: between the optical material and the turntable, between the turntable and the balancing ring, and between the balancing ring and the driving element.
Maeda discloses a rotation-type optical module (Figure 4; Fluorescent Substrate 1) comprising a driving element (see Paragraph [0059]), a turntable (Figure 4; Substrate 20) and an optical material (Figure 4; Fluorescent Layer 10), wherein
the driving element comprises a body and a rotating shaft body (Figure 7; Shaft 41) extending from the body (see Figure 7 and Paragraph [0059]), 
the turntable (Figure 4; Substrate 20) is sleeved on the rotating shaft body (Figure 7; Shaft 41) and comprises a first surface and a second surface opposite to each other (see Figure 4; wherein the first and second surface are the top and bottom surfaces), 
the optical material (Figure 4; Fluorescent Layer 10) is disposed on the first surface of the turntable (see Figure 4),
at least one connecting layer (Figure 4; Fixing Layer 30 and Thermally Conductive Material 32), wherein the at least one connecting layer (Figure 4; Fixing Layer 30 and Thermally Conductive Material 32) is connected at at least one of the following positions: between the optical material (Figure 4; Fluorescent Layer 10) and the turntable (see Figure 4), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the rotation-type optical module of Yamamoto as modified by Jia such that at least one connecting layer is connected at at least one of the following positions: between the optical material and the turntable, between the turntable and the balancing ring, and between the balancing ring and the driving element, as taught by Maeda, because doing so would improve the luminescence conversion efficiency, which makes it possible to achieve a bright and efficient light source device (see Maeda Paragraph [0078]).
Regarding Claims 3 and 12, Yamamoto as modified by Jia and Maeda disclose the limitations of claim 2 and 11 as detailed above.
Maeda further discloses a material of the at least one connecting layer (Figure 4; Fixing Layer 30 and Thermally Conductive Material 32) connected between the optical material (Figure 4; Fluorescent Layer 10) and the turntable (Figure 4; Substrate 20) or .

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2010/0245776) as modified by Jia et al (US 2006/0237357; hereinafter referred to as Jia) and Maeda et al (US 2018/0299756; hereinafter referred to as Maeda) as applied to claims 2 and 11, in view of Takamatsu (US 2018/0059403).
Regarding Claims 4 and 13, Yamamoto as modified by Jia and Maeda discloses the limitations of claims 2 and 11 as detailed above.
Yamamoto as modified by Jia and Maeda does not expressly disclose that a material of the at least one connecting layer connected between the balancing ring and the driving element is a non-thermally conductive material.
Takamatsu discloses a rotation-type optical module (Figure 2) comprising a driving element (Figure 2; Rotating Motor 10), a turntable (Figure 2; Substrate 41), an optical material (Figure 2; Phosphor 43) and a balancing ring (Figure 2; Fixing Member 20), wherein 
the driving element (Figure 2; Rotating Motor 10) comprises a body (Figure 2; Main Body 11) and a rotating shaft body (Figure 2; Rotational Shaft 12) extending from the body (see Figure 2), 
the turntable (Figure 2; Substrate 41) is sleeved on the rotating shaft body (see Figure 2) and comprises a first surface and a second surface opposite to each other (see Figure 2; wherein the first surface is the top surface and the bottom surface is the second surface), 
the optical material (Figure 2; Phosphor 43) is disposed on the first surface of the turntable (see Figure 2), 
wherein at least one connecting layer is connected between the balancing ring (Figure 2; Fixing Member 20) and the driving element (Figure 2; Rotating Motor 10, wherein a material of the at least one connecting layer connected between the balancing ring and the driving element is a non-thermally conductive material (see Paragraph [0062]; wherein an adhesive is provided between fixing member 20 and rotating motor 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the rotation-type optical module of Yamamoto as modified by Jia and Maeda such that a material of the at least one connecting layer connected between the balancing ring and the driving element is a non-thermally conductive material, as taught by Takamatsu, because doing so would result in increased fixing strength (see Takamatsu Paragraph [0062]).

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
The applicant alleges on pages 7-10 that the prior art of record fails to teach, suggest or render obvious a distance, from an axis of the driving element to one of the outer retaining wall, the first inner retaining wall and the first weight substance, is longer than a radius of the driving element. Specifically, Figures 5 and 6 of Jia show that the limiting pieces 51 and the counterweight element 70 are all within the radius distance of the rotary hub.
The examiner respectfully disagrees with the argument presented by the applicant.

In response to argument A, the examiner highlights the fact that although the claim language references ‘a radius of the driving element’ it has not been specified which portion of the driving element the radius is intended to represent. That is, the driving element comprises a body and a rotating shaft body both of which have different radius’s thereby the driving element itself has a varying radius. With this concept in mind the examiner has interpreted the teachings of Jia with respect to the radius of the rotary shaft 110. Wherein upon examining figure 5 of Jia it can be seen that the rotary shaft 110 of the motor 100 has a smaller radius than that of the distance between a center axis and the outer face 512, inner face 511 or counterweight element 70. Thereby, the limitations of claims 1 and 10 referenced in argument A are in fact met by the teachings of Yamamoto as modified by Jia, as detailed in the rejection thereof above.
All of the arguments presented by the applicant have been considered in their entirety, but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882